Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

3.	The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 1 and 9, the overall claimed combination of an absorbent article having a first fold extending transversely across the absorbent region so the front and back waist regions are positioned in side-by-side configuration in combination with a second fold extending transversely across the front and back waist region  where the second fold is positioned between the fastening members and the core edges or longitudinally-outboard of the absorbent core edges is not anticipated or rendered obvious by the prior art of record.  Additionally, all of the independent claims 1, 9, 13, and 17 require a second fold extending transversely across the front and back waist regions, which the examiner interprets as one fold that is present simultaneously in the front and back regions.  This feature is not shown in the cited prior art and was not found in a search for prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781